Citation Nr: 0027761	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a bimalleolar fracture of the left 
ankle with internal fixation, currently evaluated as 30 
percent disabling. 

2.  Entitlement to service connection for a back disorder as 
secondary to the service-connected left ankle disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to May 
1984, from August 1984 to June 1986 and from August 1987 to 
April 1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the RO.  

In April 1999, the Board remanded these matters for 
additional development of the record.  

The Board notes that, in the Statement of Accredited 
Representative in Appealed Case in June 2000, the veteran's 
representative asserted additional claims of service 
connection for tender and painful scar, as well as a right 
ankle strain secondary to the service-connected left ankle 
disability.  As these claims have not been developed for 
appellate consideration, they are referred to the RO for 
appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from a back disorder due to his 
service-connected left ankle disability or other disease or 
injury which was incurred in or aggravated by service.  

3.  The veteran's service-connected left ankle disability is 
shown to be manifested by functional loss due to pain which 
more nearly approximates that of unfavorable ankylosis in 
extreme plantar flexion.  



CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a back disability.  38 
U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.310 (1999).  

2.  The criteria for the assignment of a 40 percent rating 
for the service-connected residuals of a bimalleolar fracture 
of the left ankle with internal fixation have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5262, 5270 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United Stated Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The veteran contends that he suffers from a back condition 
which is attributable to his service-connected left ankle 
disability.  

The evidence of record includes a report of electromyography 
(EMG) performed in January 1997 which apparently demonstrated 
"some electrical evidence to support a clinical diagnosis of 
a probable left L5 radiculopathy."  It was further noted, 
however, that the study was very limited due to the veteran's 
intolerance to the EMG.

In a Statement in Support of Claim dated in January 1997, the 
veteran stated that he had been advised by the physician that 
had performed the above-noted EMG that his current back 
problems were related to his service-connected left ankle 
disability; however, no evidence has been submitted to 
support this assertion.  Indeed, an attempt by the RO to 
obtain records to substantiate this claim through assistance 
from the veteran was unsuccessful.  

Based on a review of the evidence of record, the Board finds 
that no competent evidence has been submitted to support the 
veteran's lay assertion that he currently suffers from a back 
disorder secondary to the service-connected left ankle 
disability or due to other disease or injury which was 
incurred in or aggravated by service.  The veteran, as a lay 
person, is not competent to offer an opinion as to questions 
of medical diagnosis or causation presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
suffers from current disability involving the back which is 
related to his service-connected left ankle disability or 
other disease or injury which was incurred in or aggravated 
by service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required.  The 
veteran has been informed on numerous occasions as to the 
evidence necessary to complete his application in this 
matter.  Thus, the Board finds that compliance with the 
mandates of 38 U.S.C.A. § 5103(a) has been achieved.


II.  Increased rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of a 
bimalleolar fracture of the left ankle with internal 
fixation.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  The veteran's service-connected 
left ankle disability is currently evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, for malunion of the tibia and fibula 
with marked knee or ankle disability.  An evaluation greater 
than 30 percent under this diagnostic code requires nonunion 
of the tibia and fibula with loose motion such as to require 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5270, a 30 percent evaluation is 
assigned for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees.  A 40 percent evaluation is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in April 1999, to 
include affording the veteran a VA examination in order to 
determine the nature and severity of his service-connected 
left ankle disability.  

The veteran was afforded a VA examination in accordance with 
the Board's remand in August 1999.  At that time, he 
complained of left ankle pain which he stated had worsened 
over the past 5 to 6 years.  The veteran described the pain 
as a constant, throbbing pain, and rated it as 10/10 on a 
visual analog scale.  He also reported constant stiffness and 
frequent swelling of the left ankle accompanied by redness 
and warmth to touch, as well as a puffy appearance around the 
malleoli.  

Additional complaints included a history of frequent locking 
sensation and an occasional feeling that his left ankle was 
slipping or shifting from side-to-side.  At the time of the 
examination, the veteran was wearing high-top shoes and was 
using an ankle brace and straight cane for stability.  Cold 
and damp conditions were noted to aggravate his left ankle 
condition and he was stated to experience a numbness and 
tingling sensation at the dorsum aspect of his left foot all 
the time.  He further reported difficulty in acquiring a job.  
He noted that he had last worked in a factory in August 1999, 
but that the extensive standing and walking had interfered 
with his job activity and performance.  He stated that he had 
routinely missed 4 days out of each month due to his ankle 
condition.  According to the veteran, flare-ups of his left 
ankle condition occurred 5 times per month and were 
associated with standing for prolonged periods of time, as 
well as over exertion.  These flare-ups were noted to last 3 
to 4 days in duration and to be accompanied by an inability 
to function.  Alleviation was achieved through rest, 
elevation of his feet and Naprosyn.  

The veteran also complained of right ankle disability 
secondary to his left ankle condition.  According to the 
veteran, his bilateral ankle condition prevented him from 
walking or standing for prolonged periods of time.  He also 
reported experiencing pain with sitting down and stated that 
pain limited his functional ability during flare-ups and when 
his left ankle was used repeatedly.  

The physical examination revealed the veteran to ambulate 
with antalgic gait, a limp and a list to the right.  
Inspection of the ankles revealed no evidence of swelling of 
the ankles or toes, joint effusion or redness.  Palpation of 
the left ankle revealed severe tenderness to touch with 
guarding.  The examiner also described a lateral malleolus 
scar on the left ankle measuring 10.5 cm long by .5 cm wide, 
well-healed and without adherence to underlying tissues, 
which was also tender to touch.  Range of motion of the left 
ankle was noted as dorsiflexion to 5 degrees and plantar 
flexion to 30 degrees, eliciting severe pain with facial 
grimacing and guarding.  Additional measurements included 
inversion to 10 degrees, eversion to 5 degrees, subtalar 
inversion to 5 degrees, subtalar eversion to 5 degrees, 
transverse dorsal inversion to 10 degrees and transverse 
dorsal eversion to 5 degrees.  All ranges of motion were 
noted to be associated with severe pain and discomfort.  

Sensory examination revealed distal shedding to pinprick, 
left distal 1/3, lateral and dorsum of the left leg.  There 
was also hyperesthesia in the left lateral dorsum of the left 
foot.  In addition, incoordination was elicited, as well as 
weakness, secondary to rigidity of the left ankle masked by 
pain.  As noted above, there was severe pain in all range of 
motion testing, including valgus and varus testing.  

The final diagnoses included:  status post open reduction 
internal fixation with compression screws, secondary to 
bimalleolar fracture and fibula fracture of the left distal 
lower leg and ankle; postoperative and post traumatic changes 
with limited range of motion, left ankle; impaired mobility 
and gait dysfunction secondary to left ankle injury; left 
distal isolated superficial peroneal nerve sensory neuropathy 
affecting the distal 1/3 of the lateral left lower limb and 
dorsum of the left foot; and chronic right ankle strain 
secondary to stress and abnormal ambulation due to weight 
shifting and compensation from left ankle injury.  

In light of the above evidence, the Board finds that the 
clinical record supports a conclusion that the present 
manifestations of the veteran's service-connected left ankle 
disability more nearly approximate a level of disability 
consistent with functional loss due to pain equivalent to 
unfavorable ankylosis in extreme plantar flexion sufficient 
to warrant an increased evaluation.  Significantly, the 
report of most recent VA examination of the veteran's left 
ankle included numerous references to objective 
demonstrations of pain on motion, specifically, severe pain 
with facial grimacing and guarding, and a notation to the 
effect that the veteran was wearing high-top shoes and using 
an ankle brace and straight cane for stability purposes.  

Thus, the Board finds that the disability picture presented 
by the veteran's service-connected left ankle condition more 
nearly approximates unfavorable ankylosis in extreme plantar 
flexion.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5270.  

The veteran has not presented evidence to show that his 
current disability picture is not adequately compensated by 
the actual provisions of the rating schedule; nor has he 
specifically raised this issue.  As such, the Board finds 
that consideration of this matter under the provisions of 
38 C.F.R. § 3.321 (1999) is not appropriate.  



ORDER

Entitlement to service connection for a claimed back 
condition is denied, as a well-grounded claim has not been 
presented.  

An increased rating of 40 percent for the service-connected 
residuals of a bimalleolar fracture of the left ankle with 
internal fixation is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

